         Case 1:19-cr-00665-AJN Document 37-1 Filed 06/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT                                                                  6/22/21
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                      X
                                                           :
  UNITED STATES OF AMERICA                                 :     FINAL ORDER OF FORFEITURE
                                                           :
                   -v.-                                    :     19 Cr. 665 (AJN)
                                                           :
  RAYMOND REID COLLINS JR.,                                :
                                                           :
                               Defendant.                  :
                                                           :
  ------------------------------------                     X
               WHEREAS, on or about November 25, 2019, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Property (the “Preliminary Order of Forfeiture”)

(D.E. 13), which ordered the forfeiture to the United States of all right, title and interest of

RAYMOND REID COLLINS JR. (the “Defendant”) in the following property:

                          a.       Apple iPhone with IMEI 355321080690812;
                          b.       Apple iPhone with FCC number BCG-E2946A; and
                          c.       Dell Inspiron laptop with serial number 71YCQY1.

(the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
         Case 1:19-cr-00665-AJN Document 37-1 Filed 06/15/21 Page 2 of 3




the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on December 8, 2020, for thirty (30) consecutive days, through January 6, 2021,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on June 15, 2021 (D.E. 36);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest the Specific Property;

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.
                                                  2
        Case 1:19-cr-00665-AJN Document 37-1 Filed 06/15/21 Page 3 of 3




              3.     The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).



Dated: New York, New York
             22
       June _______, 2021

                                                   SO ORDERED:



                                                   ____________________________________
                                                   HONORABLE ALISON J. NATHAN
                                                   UNITED STATES DISTRICT JUDGE




                                              3
